         Case 4:20-cv-01372-BSM Document 7 Filed 01/21/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

RODERICK DALE BROWN                                                           PLAINTIFF

v.                          CASE NO. 4:20-CV-01372-BSM

STAR CITY JAIL, et al.                                                     DEFENDANTS

                                         ORDER

       Having reviewed the entire record de novo, Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 6] is adopted, and Roderick Brown’s complaint [Doc.

No. 2] is dismissed without prejudice. Dismissal of this action is a “strike” for purposes of

28 U.S.C. 1915(g). An in forma pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 21st day of January, 2021.



                                                   ________________________________
                                                    UNITED STATES DISTRICT JUDGE
